DETAILED ACTION

Oath/Declaration
1.	The receipt of Oath/Declaration is acknowledged.

Drawings
2.        The drawing(s) filed on 04/29/2022 are accepted by the Examiner.

Status of Claims
3.        Claims 1-21 are pending in this application.  

Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.        Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10, 13, 17 and 20 of US Patent No. 11,399,113 (hereinafter ‘113).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to a system):                                                 
Current Application
Claim 1:

A system for faxing, comprising: 

a computer device with a processor, wherein the computer device is coupled to a computer network and the computer device comprises a non-transitory computer readable medium having instructions for: 



receiving destination data over the computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); 


storing the destination data in a connector table; 

receiving a request to send a fax from a client, wherein the fax is associated with a first destination; 


accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; 

transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and 

when the first destination associated with the fax is in the connector table: 


requesting a second destination associated with the first destination from a remote system, 

receiving the second destination associated with the first destination from the remote system, and 

transmitting the fax to the second destination.
‘113
Claim 1:

A system for faxing, comprising: 

a computer device with a processor, wherein the computer device is coupled to a fax registration system remote from the computer device over a computer network and the computer device comprises a non-transitory computer readable medium having instructions for: 

receiving registered destination data from the fax registration system over the computer network, the destination data associated with destinations on a publicly switched telephone network (PSTN); 

storing destination data in a local connector table; 

receiving a request to send a fax from a client, wherein the fax is associated with a first destination; 

accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table; 

transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and 

when the first destination associated with the fax is registered in the local connector table: 

requesting a second destination associated with the first destination from the fax registration system, 

receiving the second destination from the fax destination data, and 


transmitting the fax to the second destination.




Regarding Claim 8 (drawn to a method):                                                 
Current Application
Claim 8:

A method, comprising: 

receiving destination data over a computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); 



storing the destination data in a connector table; 


receiving a request to send a fax from a client, 

wherein the fax is associated with a first destination; 

accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; 

transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and


when the first destination associated with the fax is in the connector table: 


requesting a second destination associated with the first destination from a remote system, receiving the second destination associated with the first destination from the remote system, and 

transmitting the fax to the second destination.



‘113
Claim 8:

A method, comprising: 

receiving registered destination data from the fax registration system over the computer network at a computer device, the destination data associated with destinations on a publicly switched telephone network (PSTN); 

storing destination data in a local connector table; 

receiving a request to send a fax from a client, 

wherein the fax is associated with a first destination; 

accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table; 

transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and 

when the first destination associated with the fax is registered in the local connector table: 

requesting a second destination associated with the first destination from the fax registration system, receiving the second destination from the fax destination data, and 

transmitting the fax to the second destination.














Regarding Claim 15 (drawn to a CRM):                                                 
Current Application
Claim 15:

A non-transitory computer readable medium, comprising instructions for:


receiving destination data over a computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); 



storing the destination data in a connector table; 

receiving a request to send a fax from a client, wherein the fax is associated with a first destination; 

accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; 


transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and


when the first destination associated with the fax is in the connector table: requesting a second destination associated with the first destination from a remote system, 


receiving the second destination associated with the first destination from the remote system, and

transmitting the fax to the second destination.
‘113
Claim 15:

A non-transitory computer readable medium, comprising instructions for:

receiving registered destination data from the fax registration system over the computer network at a computer device, the destination data associated with destinations on a publicly switched telephone network (PSTN); 

storing destination data in a local connector table; 

receiving a request to send a fax from a client, wherein the fax is associated with a first destination;

accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table;


 transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and 

when the first destination associated with the fax is registered in the local connector table: requesting a second destination associated with the first destination from the fax registration system, 

receiving the second destination from the fax destination data, and 


transmitting the fax to the second destination.




6.       As shown in the tables above, it is clear that all the elements of the application claims [1, 8 and 15] are to be found in patent claims [1, 8 and 15], as the application claims [1, 8 and 15] fully encompasses patent claims [1, 8 and 15].  The difference between the application claims [1, 8 and 15] and the patent claims [1, 8 and 15] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 8 and 15] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 8 and 15].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

7.	Since application claims [1, 8 and 15] are anticipated by claims [1, 8 and 15] of the patent, they are not patentably distinct from claims [1, 8 and 15] of the patent.

8.       Claim 2 of the current application corresponds to claim 3 of US 11,399,113.
9.	Claim 6 of the current application corresponds to claim 6 of US 11,399,113.
10.	Claim 9 of the current application corresponds to claim 10 of US 11,399,113.
11.	Claim 13 of the current application corresponds to claim 13 of US 11,399,113.
12.     Claims 3-5, 7, 10-12, 14, 17-19, and 21 of the current application does not correspond to any claims of US 11,399,113.
Allowable Subject Matter
13.     Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.

14.     The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1 (drawn to a system):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations a system for faxing, comprising: a computer device with a processor, wherein the computer device is coupled to a computer network and the computer device comprises a non-transitory computer readable medium having instructions for: receiving destination data over the computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); storing the destination data in a connector table; receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and when the first destination associated with the fax is in the connector table: requesting a second destination associated with the first destination from a remote system, receiving the second destination associated with the first destination from the remote system, and transmitting the fax to the second destination.

Regarding Claim 8 (drawn to a method):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations a method, comprising: receiving destination data over a computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); storing the destination data in a connector table; receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and when the first destination associated with the fax is in the connector table: requesting a second destination associated with the first destination from a remote system, receiving the second destination associated with the first destination from the remote system, and transmitting the fax to the second destination.

Regarding Claim 15 (drawn to a computer-readable medium):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations a non-transitory computer readable medium, comprising instructions for: receiving destination data over a computer network, the destination data associated with one or more destinations on a publicly switched telephone network (PSTN); storing the destination data in a connector table; receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the connector table to determine if the first destination associated with the fax is in the destination data in the connector table; transmitting the fax to the first destination when the first destination associated with the fax is not in the connector table; and when the first destination associated with the fax is in the connector table: requesting a second destination associated with the first destination from a remote system, receiving the second destination associated with the first destination from the remote system, and transmitting the fax to the second destination.

Regarding Claims 2-7:
Claims 2-7 depend from allowable claim 1.  Therefore, by virtue of their dependency, claims 2-7 are also indicated as allowable subject matter.

Regarding Claims 9-14:
Claims 9-14 depend from allowable claim 8.  Therefore, by virtue of their dependency, claims 9-14 are also indicated as allowable subject matter.

. Regarding Claims 16-21:
Claims 16-21 depend from allowable claim 15.  Therefore, by virtue of their dependency, claims 16-21 are also indicated as allowable subject matter.



Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Konsella et al. (US 2005/0270558) discloses a receiving machine is identified for a received document associated with a fax number of a destination fax machine. The associated document is sent via a network to the receiving machine in a form facilitating faxing of the associated document to the destination fax machine.

Rebert et al. (US 2007/0130365) discloses a universal document transport facility is described where, in various embodiments, the facility recognizes document requests based on a received document, interacts with document routing rules and workflow requirements with respect to the received document, and manages content flows between network nodes or devices. In various embodiments, the facility includes a document transport module for transporting documents between network devices, such as printers, fax boards, and content servers and across local and wide-area networks; functionality for routing optimization with other communications networks, such as messaging services, telephony, and IP networks; and flexible document transport capabilities to workflow applications and multifunction devices (such as all-in-one print/scan/copy/fax/telephone/answering machine devices) and multifunction devices enhanced with video & video capture, messaging, email, network router & gateway capabilities.

Nishiyama (US 2012/0147436) discloses an image processing apparatus capable of preventing erroneous transmission due to a change in destination information in a shared address book. A CPU acquires destination information including at least an identifier and a destination, and a destination of the image data is designated from the acquired destination information. Information on the designated destination of the image data is stored in a destination usage history table. The CPU determines whether or not the acquired destination information has been changed by comparing the designated destination information and the destination information stored in the destination usage history table. If it is determined that the destination information has been changed, a screen for confirming the destination information is displayed. The destination information is designated from the acquired destination information according to a user's confirming operation on the displayed screen.

Baird (US 2005/0275871) discloses a a system that is employed to store and retrieve fax messages intended for an organization, in a centralized arrangement.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677